Citation Nr: 1724255	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative joint disease of the right knee, including as due to left knee disability.

3.  Entitlement to service connection for degenerative joint disease of the left shoulder.

4.  Entitlement to service connection for obstructive sleep apnea, including as due to a service connected right orbit fracture.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

6.  Entitlement to service connection for a low back disability, including degenerative disc disease of the lumbosacral spine with spinal stenosis.

7.  Entitlement to an initial compensable rating for recurrent tension headaches.

8.  Entitlement to a compensable rating for residuals of a right orbit fracture.

9.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

(The Veteran's claims for an earlier effective date for the grant of service connection for diplopia, service connection for a deviated septum, and an initial compensable rating for diplopia, are the subject of a separately docketed Board decision.)


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2013, the Veteran testified during a hearing at the RO before one of the undersigned Veterans Law Judges (VLJs) regarding his claims of service connection for knee, lumbar spine, and left shoulder disorders, vision loss, hearing loss, a psychiatric disorder, sleep apnea, peripheral neuropathy of the lower extremities, increased ratings for headaches and residuals of a right orbit fracture, and a TDIU.

In a September 2013 decision, the Board granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and dismissed his claim for service connection for hypertension.  At that time, the Board remanded his remaining claims to the Agency of Original Jurisdiction (AOJ) for further development.

An August 2015 rating decision granted service connection for diplopia associated with the Veteran's right orbit fracture, that represents a full grant of the benefits sought as his claim for vision loss.

In February 2016, the Veteran and J.A. testified during a personal hearing at the RO.  A transcript of the hearing is of record.

A July 2016 rating decision granted service connection for bilateral hearing loss, which represents a full grant of the benefits sought as to the Veteran's claim.

In November 2016, the Veteran and J.A. testified during a hearing before the one of the undersigned VLJs, that was conducted by video conference, regarding his claims for an earlier effective date for the grant of service connection for diplopia, service connection for a deviated septum, and an increased rating for diplopia.  He also testified as to his claims of service connection for left and right knee, left shoulder, and lumbar spine, disorders, bilateral lower extremity peripheral neuropathy, and sleep apnea, increased ratings for migraine headaches and residuals of the right orbital fracture, and a TDIU, that were addressed during the May 2013 Board hearing.  Transcripts of both Board hearings are of record.  

A VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If two hearings are held before different VLJs on the same issues, then the matters must be decided by a three-member panel of VLJs. 38 U.S.C.A. § 7102  (West 2014); 38 C.F.R. § 20.707 (2016).  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2012).  An April 5, 2017 Board letter advised the Veteran of his right to a third hearing before a third VLJ signing his decision (4/5/17 VBMS Correspondence).  He was informed that if he did not respond within 30 days from the date of the letter, the Board will assume he did not want a third hearing and will proceed accordingly.  The Veteran did not respond to the Board's letter.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but reviewed the record including the transcripts on file.

(The Veteran's claims for an earlier effective date for the grant of service connection for diplopia, service connection for a deviated septum, and an increased rating for diplopia are addressed in a separately docketed Board decision.)

In June 2014, the Veteran requested an audit of his non service-connected payments versus his service-connected compensation (7/14/14 VBMS Third Party Correspondence).  The matter is referred to the AOJ to respond in writing to the Veteran's request.

In December 2016, the Veteran submitted a physician-signed Disability Benefits Questionnaire (DBQ) showing he had diabetes mellitus, Type II, and diabetic peripheral neuropathy aggravated by the diabetes mellitus (12/14/16 VBMS Disability Benefits Questionnaire (DBQ), pps. 1-2).  Diabetes mellitus, type II is a disease presumed to be associated with herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  His military records show he served in the Republic of Vietnam.  It is unclear if, by submission of the DBQ, the Veteran seeks to raise a claim for service connection for diabetes mellitus, type II.  The claims file does not presently contain a formal claim proscribed by regulation for that benefit.  The matter is referred to the AOJ for clarification of the Veteran's intent.

All issues, other than the Veteran's claim for an initial compensable rating for headaches to 30 percent disabling and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran has had recurrent tension headaches essentially commensurate with prostrating attacks averaging at least once per month.

2.  The Veteran has been unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities during the entire appeal period.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 30 percent for service-connected recurrent tension headaches have been met since July 17, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a TDIU have been met throughout the entire appeal period since July 17, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained available records, including service treatment records and VA and non-VA medical records. 

In June 2010, the Veteran underwent VA examination regarding his headache disability, and the examination report is of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's May 2013 Board hearing, the undersigned VLJ outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability had worsened would be helpful in establishing the increased rating claim.  As a result of testimony offered during the hearing, the Board determined that additional VA examination was warranted that led to the September 2013 remand.

There was substantial compliance with the Board's remand in that the Veteran was scheduled for a VA examination of his headache disability in August 2015.

The June 2010 and August 2015 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the headache disability. 

There is no indication that the Veteran's claimed disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-83 (2007) (stating that the mere passage of time not a basis for requiring of new examination).

The Board's duties to assist have been met.

II. Facts and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Veteran's statements describing the symptoms of his service-connected headache disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (a)(2).

A. Headache Disability

Rating Criteria

The Veteran's recurrent tension headaches as a residual of mild traumatic brain injury (TBI) are rated as migraine headaches.  Migraines that are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  Id.  Characteristic prostrating attacks averaging one in two months over the last several months merit a 10 percent evaluation.  Id. 

This rating code does not contain provisions for a zero percent (noncompensable) evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

The September 2010 rating decision granted service connection for the Veteran's recurrent tension headaches as a residual of mild TBI that were assigned an initial noncompensable evaluation from July 17, 2009.

Analysis

In the report of the June 2010 VA examination, the Veteran described having headaches two to three times a week that lasted several hours.  The diagnosis was TBI with mild recurrent tension headaches.

During his May 2013 Board hearing, the Veteran testified that he had weekly headaches, approximately six a month, and took prescribed pain medication for other disorders that may have relieved his headache pain (7/1/13 VVA Hearing Transcript, pps. 4, 6).  When his headaches occurred, he had to lie down and rest in a quiet area.  Id. at 5.  His headaches lasted several hours and some occurred at night that prevented him from going to sleep.  Id.  The Veteran indicated that his headaches immobilized him doing anything else.  Id. at 5-6.

A March 2014 VA outpatient psychiatric medication management note shows that the Veteran struggled with daily headaches (3/31/14 VBMS Medical Treatment Record Government Facility, page 12).

During his February 2016 RO hearing, the Veteran stated that he experienced sudden headaches with pain in his left temple and the back of his head, for which he took Aleve.  See February 2016 hearing transcript at pages 22-23.  When he worked as a truck driver, he took three or four Aleve tablets (each 200 milligrams) for pain relief.  Id. at 23.

An August 2015 VA examination report indicates that the Veteran described having headaches twice a month that did not "knock him out", for which he took nonsteroidal anti-inflammatory drugs.  He had sharp, pulsating, throbbing head pain on both sides of his head and sensitivity to light.  His head pain lasted less than one day.  There were no prostrating attacks.  However, the Veteran's May 2013 Board testimony indicates that he suffered from such an attack on a monthly basis on average.

The evidence indicates that, overall, the Veteran was having at least monthly prostrating attacks throughout the appeal period such as to warrant an initial 30 percent rating.

Accordingly, an initial 30 percent rating is warranted for the entire period since the July 17, 2009 effective date of service connection.  The matter of a rating higher than 30 percent is addressed in the Remand below.

B. TDIU

Legal Criteria 

Entitlement to a TDIU is potentially an element of all claims for increased initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran worked as a truck driver for ten years and last worked in 2009.  See February 2016 RO hearing transcript at pages 17-19; November 2016 Board hearing transcript at pages 37-39.  He was able to work as a driver as he was left alone and his PTSD-related anger issues affected his relationships with other co-workers.  See November 2016 Board hearing transcript at page 38.  He got into an argument with the son of the owner of the trucking company for which he worked that ended his employment.  See February 2016 hearing transcript at page 19.  Prior to driving a truck, the Veteran had work experience as a carpenter.  See November 2016 Board hearing transcript at pager 38.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

By the Board's decision herein, that grants a 30 percent rating for the headache disability, the Veteran now meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a) (with PTSD evaluated as 50 percent disabling and tinnitus evaluated as 10 percent disabling).  See 38 C.F.R. § 4.25 (2016).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full time work at any time since 2009, when he reported that he last worked full time and became too disabled to work.

The Veteran had work experience as a truck driver and, before that, as a carpenter.  His testimony during his May 2013, and February and November 2016 hearings indicates that he stopped working due to escalating problems in getting along with others.

The Veteran's occupational difficulties were corroborated in June 2009 statements from two former employers.  R.C., the Veteran's recent employer in the trucking business, reported that the Veteran's argumentativeness and poor interpersonal skills led to the end of their relationship in December 2008 (6/29/09 VBMS Buddy/Lay Statement).  Mr. R.C. explained that, in that business, one must be able to work closely with the public whether it is a shipper or a broker.  If the Veteran had "one of his off moments" while at work, it could hurt the business, therefore R.C. "would never rehire" the Veteran.

W.W., the Veteran's former employer in the carpentry business, reported that the Veteran had "an extremely difficult time" working with other employees (6/29/09 VBMS Buddy/Lay Statement).  The Veteran displayed anger issues and had a difficult time staying on task once engaged with another employee and following directions from another employee.  Mr. W.W. "would not consider ever rehiring [the Veteran] because of these issues" and believed that the Veteran was "unemployable in the carpentry business" especially with his "propensity for conflict".

In May 2009, a VA PTSD examiner noted the Veteran's report of difficulty keeping a job for more than a year or so after discharged.  The Veteran worked in the field of carpentry and as a truck driver until December 2008.  He was with the trucking company for about six to eight years and liked that job as he was by himself and did not have to deal with people.  The Veteran was fired when he got into an argument with his supervisor.  He stated that it was very hard for him to get along with people as he was angry, irritable, and ready to strike out at others.  The examiner assigned a score of 50 on the Global Assessment of Functioning (GAF) commensurate with serious impairment.

An August 2009 VA outpatient record reflects that the Veteran was employed until December 2008, lost his job due to a conflict with his boss, and had difficulty maintaining jobs due to back pain (10/17/13 VBMS SHARE Print Screens).

An October 2015 statement from a VA physician is to the effect that the Veteran was unemployable due to multiple medical problems, including PTSD (2/7/16 Medical Treatment Record Government Facility, page 6).

The Veteran has reported that he worked as carpenter, and as a driver, and did not report any other work experience.  Two former employers stated that the Veteran's psychiatric disability causes difficulty in his establishing and maintaining effective work and social relationships, and his other non-service-connected disabilities cause difficulty in activities involving strenuous physical activity.  It is difficult to envision gainful non-sheltered employment that would permit such accommodations.

The evidence is at least in equipoise as to whether the service-connected disabilities, standing alone, prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  Indeed, the record supports a finding that the TDIU would be warranted on the basis of PTSD alone.  See e.g. 38 C.F.R. § 4.2 (2016) (each disability must be considered from the point of view of the Veteran working or seeking work).  In reaching this determination, the Board acknowledges that the Veteran has non-service-connected disabilities that affect his ability to work.  Nevertheless, the Court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted for the entire appeal period since July 17, 2009.  38 U.S.C.A. §§ 1155, 5107(b). 


ORDER

Entitlement to an initial 30 percent rating, but not higher, for recurrent tension headaches is granted from July 17, 2009.

Entitlement to a TDIU is granted from July 17, 2009.


REMAND

Social Security Administration (SSA) Records

On December 29, 2011, the SSA provided the AOJ with a compact disc (CD) of records considered in the Veteran's claim for disability benefits (12/29/11 VBMS SSA/SSI Letter).  The Veteran received SSA disability benefits.  See February 2016 hearing transcript at page 19.  The Board is unable to locate the SSA records in the Veteran's electronic file.  The records considered by the SSA in its award of disability benefits must associated with the Veteran's electronic file prior to consideration of his claims. 38 C.F.R. § 3.159 (c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA "had actual notice that the veteran was receiving SSA disability benefits based upon his unemployability status . . . and violated its duty to assist the veteran by not acquiring the SSA decision and the supporting medical records that were pertinent to his VA claim").

VA Medical Records

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2013, the Board directed the AOJ to obtain records of the Veteran's treatment at the VA medical center (VAMC) in Los Angeles from 1970 to the present and the Detroit VAMC since 1983.  In March 2014, the Detroit VAMC reported no records of his treatment prior to February 2009 (3/31/14 VBMS Medical Treatment Record Government Facility). 

In July 2015, the AOJ directed that the VAMCs Detroit and Los Angeles be contacted to locate any missing records as the March 2014 response from VAMC in Detroit did not appear to be "current/reliable" (7/20/15 VBMS Deferred Rating Decision).  The AOJ requested the Los Angeles VAMC records in July 2015 (7/23/15 VBMS VA 10-7131 Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action).  

Records were received from the Detroit VAMC dated from February 2009 to June 2015 (7/13/16 VBMS CAPRI; 11/25/16 VBMS CAPRI) and from the Ann Arbor VAMC dated from October 2000 to November 2016 (7/13/16 VBMS CAPRI; 11/25/16 VBMS CAPRI).  

There is no indication that the AOJ made further efforts to obtain the Veteran's treatment records from the Los Angeles VAMC from 1970 and the Detroit VAMC from 1983 as directed by the Board.  Stegall.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A (b)(1) (West 2014) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103 (b)(3) (West 2014).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (e) (2016). 

In this case, there is no indication that records regarding the Veteran's treatment at the Los Angeles VAMC since 1970 and the Detroit VAMC since 1983 are unavailable. 
 
Sleep Apnea

In June 2015, S.K., D.O, an ear, nose and throat specialist, noted that the Veteran had marked septal deviation that caused total nasal obstruction in the left nostril (2/10/16 VBMS Medical Treatment Record Non Government Facility).  Dr. S.K. opined that the Veteran's nasal congestion is related to military service and "contributes" to his obstructive sleep apnea.

An August 2015 VA examiner opined that it was less likely than not that the Veteran's sleep apnea began during active service or was otherwise related to, or was caused or aggravated by, his service-connected residuals of a right eye fracture.  

During the November 2016 Board hearing, the Veteran's attorney asserted that the Veteran's sleep apnea was due to his deviated septum or service-connected PTSD.  See November 2016 Board hearing transcript at page 11.  The attorney provided an article from the Journal of Clinical Sleep Medicine, that discusses obstructive sleep apnea (OSA) and PTSD among veterans and notes that OSA prevalence was higher in individuals with PTSD than those without (Journal of Clinical Sleep Medicine, Vol. 11, No. 5, 2015) (10/31/16 VBMS Correspondence, p. 1).

In its separately docketed decision, the Board granted the Veteran's claim of service connection for a deviated septum.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  An addendum opinion is warranted.




Headache Disability

The Board cannot discount the possibility that the Veteran discussed his headache disability in his SSA Functional Information Report.  Consideration of a rating higher than 30 percent is deferred pending receipt of the SSA documents.


Right Orbital Fracture Disability

The Veteran underwent VA examination of his right orbital fracture in June 2010 and was diagnosed with a head injury in service with a mild TBI and mild recurrent tension headaches.  

During the November 2016 Board hearing, the Veteran testified that he had "nerve twitches" like "a facial tic" in his right side where he was kicked.  See November 2016 Board hearing transcript at page 13.  In June 2009, the residuals of his right orbital fracture were rated under Diagnostic Code 6099-6015, that evaluates benign neoplasms (of the eyeball and adnexa) and instructs to separately evaluate visual and nonvisual impairment, e.g., disfigurement (diagnostic code 7800) and combine the evaluations.38 C.F.R. § 4.79, Diagnostic Code 6099-6015 (2016).  The most recent RO rating code sheet in July 2016 shows that the AOJ rated the disability under Diagnostic Code 6009-7800.  Diagnostic Code 6009 evaluates unhealed eye injury and Diagnostic Code provides rating criteria for disfiguring scars of the head or face.  38 C.F.R. §§ 4.79, 4.118 (2016).  The Veteran's testimony suggests he may have additional nonvisual manifestations of the right orbital fracture.  Thus, a new VA examination is needed.

Other Claims

The Board will defer consideration of the Veteran's remaining claims pending completion of the action requested below.



Accordingly, the case is REMANDED for the following action:

1. Obtain all records regarding the Veteran's treatment at the Los Angeles VAMC since 1970 and the Detroit VAMC since 1983.  

a. If it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete. 

b. All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's treatment records from the Los Angeles VAMC from 1970 and the Detroit VAMC from 1983 are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159 (e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.

2. Obtain all medical records regarding the Veteran's treatment at the Detroit VAMC since June 2015 and the Ann Arbor VAMC since November 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. Associate all records on the CD provided by the SSA on December 29, 2011 with the Veteran's electronic file.  If that cannot be accomplished, initiate another request and obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran's claim for disability.  If the SSA records are unavailable, document all attempts and responses in the claims file and notify the Veteran of this and request that he submitted them to VA, if in his possession.

4. After completing the development requested above, ask the physician who completed the August 13, 2015 VA Sleep Apnea Disability Benefits Questionnaire (or another similarly qualified physician) to review the Veteran's medical records and the examination report and address the following.  (A clinical evaluation should be scheduled if deemed necessary by the examiner.)

a. Is it as likely as not that the Veteran's sleep apnea disability is proximately due to his service-connected deviated septum or PTSD?

b.  If not, is sleep apnea at least as likely as not aggravated by the service-connected PTSD or deviated septum disability? 

c. If aggravated, is there medical evidence created prior to the aggravation, or at any time between the time of aggravation and the current level of disability, that shows a baseline of sleep apnea disability prior to the aggravation?

d. The examiner must provide reasons for each opinion.  In rendering an opinion, the examiner is particularly requested to address the opinion by Dr. S.K. in June 2015 (to the effect that the Veteran's nasal obstruction contributes to sleep apnea), and the medical article submitted by the Veteran in October 2016 from the Journal of Clinical Sleep Medicine noting that OSA prevalence was higher in individuals with PTSD than those without (Journal of Clinical Sleep Medicine, Vol. 11, No. 5, 2015) (10/31/16 VBMS Correspondence, p. 1).

e. The Veteran is competent to report symptoms and observable history.

f. The absence of evidence of treatment for a sleep disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

g. If the examiner is unable to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of medical knowledge in general; the limits of the examiner's medical knowledge; or there is additional evidence, which if obtained, would permit the needed opinion to be provided

5. Schedule the Veteran for appropriate VA examination(s) to determine the current severity and all manifestations (visual and nonvisual) of his service-connected residuals of a right orbit fracture.  The claims file should be reviewed by the examiner.

a. All clinical findings should be reported in detail and the examiner(s) discuss all found disfiguring, neurological, and/or other residuals of the Veteran's right orbital fracture disability.

b. Reasons should be provided for all opinions rendered.

6. If the claims remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



  __________________________                 _____________________________
              U.R. POWELL                                                 JAMES L. MARCH
         Veterans Law Judge                                            Veterans Law Judge
    Board of Veterans' Appeals                                  Board of Veterans' Appeals




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


